DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs).

	RE Claim 1, Hobbs discloses a method of wireless communication by a user equipment (UE) (See Hobbs FIG 1; Summary), comprising: 
	using a multiple-input multiple-output (MIMO) antenna mode in a first power mode of the UE for wireless communications (See Hobbs [0052]-[0055] – UE using MIMO in first power mode); 
	switching the UE to a second power mode having a lower power consumption than the first power mode (See Hobbs [0054] – UE changing to lower power consumption mode by reducing power consumed); 
	switching from the MIMO antenna mode to a non-MIMO antenna mode in the second power mode (See Hobbs [0053] – UE changing from MIMO to non-MIMO mode (i.e. SISO)); and 
	using the non-MIMO antenna mode in the second power mode for wireless communications (See Hobbs [0052]-[0055] – UE communicating using reduced power as well as SISO mode).

	RE Claim 2¸ Hobbs discloses a method, as set forth in claim 1 above, wherein the switching from the MIMO antenna mode to the non-MIMO antenna mode comprises refraining, in the non-MIMO mode, from wireless communications using the MIMO antenna mode (See Hobbs [0053] – UE communicating using non-MIMO mode (i.e. SISO)).

	RE Claim 3¸ Hobbs discloses a method, as set forth in claim 2 above, further comprising using a single antenna mode in the non-MIMO mode for wireless communications (See Hobbs [0053] – UE communicating using single antenna non-MIMO mode (i.e. SISO)).

	RE Claim 11, Hobbs discloses a user equipment (UE) wireless communication (See Hobbs FIG 1; Summary), comprising: 
	a memory device (See Hobbs FIGs 1-4, 6; [0078]); and 
	a processing circuit coupled to the memory device (See Hobbs FIGs 1-4, 6; [0078]), the processing circuit configured to:
	use a multiple-input multiple-output (MIMO) antenna mode in a first power mode of the UE for wireless communications (See Hobbs [0052]-[0055] – UE using MIMO in first power mode); 
	switch the UE to a second power mode having a lower power consumption than the first power mode (See Hobbs [0054] – UE changing to lower power consumption mode by reducing power consumed); 
	switch from the MIMO antenna mode to a non-MIMO antenna mode in the second power mode (See Hobbs [0053] – UE changing from MIMO to non-MIMO mode (i.e. SISO)); and 
	use the non-MIMO antenna mode in the second power mode for wireless communications (See Hobbs [0052]-[0055] – UE communicating using reduced power as well as SISO mode).

	RE Claim 12¸ Hobbs discloses a UE, as set forth in claim 11 above, wherein the processing circuit configured to switch from the MIMO antenna mode to the non-MIMO antenna mode comprises refraining, in the non-MIMO mode, from wireless communications using the MIMO antenna mode (See Hobbs [0053] – UE communicating using non-MIMO mode (i.e. SISO)).

	RE Claim 13¸ Hobbs discloses a UE, as set forth in claim 12 above, wherein the processing circuit configured to use a single antenna mode in the non-MIMO mode for wireless communications (See Hobbs [0053] – UE communicating using single antenna non-MIMO mode (i.e. SISO)).

Claims 21, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya).

	RE Claim 21¸ Vaidya discloses a method of wireless communication by a base station (BS), comprising: 
	receiving an indication that a user equipment (UE) supports a selection of different ones of a plurality of power modes including a first power mode and a second power mode having a lower power consumption than the first power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…) where certain power modes consume less power than others); 
	receiving an indication that, for the first power mode, the UE supports a multiple-input multiple-output (MIMO) antenna mode, and that, for the second power mode, the UE supports a non-MIMO antenna mode (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability correlating to different power modes (i.e. SISO using less power when reduced power is desired)); 
	determining that the UE is to transition to the second power mode (See Vaidya [0019]-[0023] – determining to change power mode (i.e. MIMO to SISO)); and 
	communicating a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – sending message to UE for switching to different power mode (i.e. SISO)).

	RE Claim 26¸ Vaidya discloses a base station (BS) for wireless communication, comprising: 
	a memory device (See Vaidya FIG 1 – access point has memory); and 
	a processing circuit coupled to the memory device (See Vaidya FIG 1 – access point has processor), the processing circuit configured to:
	receive an indication that a user equipment (UE) supports a selection of different ones of a plurality of power modes including a first power mode and a second power mode having a lower power consumption than the first power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…) where certain power modes consume less power than others); 
	receive an indication that, for the first power mode, the UE supports a multiple-input multiple-output (MIMO) antenna mode, and that, for the second power mode, the UE supports a non-MIMO antenna mode (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability correlating to different power modes (i.e. SISO using less power when reduced power is desired)); 
	determine that the UE is to transition to the second power mode (See Vaidya [0019]-[0023] – determining to change power mode (i.e. MIMO to SISO)); and 
	communicate a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – sending message to UE for switching to different power mode (i.e. SISO)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs) in view of Zhou et al. (US# 2007/0253507 hereinafter referred to as Zhou).

	RE Claim 4, Hobbs discloses a method, as set forth in claim 1 above. Hobbs does not specifically disclose using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications.
	However, Zhou teaches of using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications (See Zhou [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications, as taught in Zhou. One is motivated as such in order to reduce unnecessary power consumption (See Zhou Summary; [0022]).

	RE Claim 14, Hobbs discloses a UE, as set forth in claim 11 above. Hobbs does not specifically disclose using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications.
	However, Zhou teaches of using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications (See Zhou [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising using a constellation signaling mode that is associated with a higher energy efficiency than the MIMO mode, for wireless communications, as taught in Zhou. One is motivated as such in order to reduce unnecessary power consumption (See Zhou Summary; [0022]).

Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs) in view of Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya).

	RE Claim 5, Hobbs discloses a method, as set forth in claim 1 above. Hobbs does not specifically disclose sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes; or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode; and 
	switching to the second power mode as a result of the sending or receiving of the request.
	However, Vaidya teaches of sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…)); 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability)); or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode  (See Vaidya [0019]-[0023] – UE sending request to change power mode (i.e. MIMO to SISO)); and 
	switching to the second power mode as a result of the sending or receiving of the request (See Vaidya [0019]-[0023] – switching to different power mode (i.e. SISO)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes; or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode; and 
	switching to the second power mode as a result of the sending or receiving of the request, as taught in Vaidya. One is motivated as such in order to conserve power (See Vaidya [0012]-[0013], [0022]).

	RE Claim 6, Hobbs discloses a method, as set forth in claim 1 above. Hobbs does not specifically disclose sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes; sending or receiving a request for the UE to switch to the second power mode; and switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request.
	However, Vaidya teaches of sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…)); 
	sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability)); 
	sending or receiving a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – UE sending request to change power mode (i.e. MIMO to SISO)); and 
	switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request (See Vaidya [0019]-[0023] – switching to different power mode (i.e. SISO)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes; sending or receiving a request for the UE to switch to the second power mode; and switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request, as taught in Vaidya. One is motivated as such in order to conserve power (See Vaidya [0012]-[0013], [0022]).

	RE Claim 15, Hobbs discloses a UE, as set forth in claim 11 above. Hobbs does not specifically disclose sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes; or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode; and 
	switching to the second power mode as a result of the sending or receiving of the request.
	However, Vaidya teaches of sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…)); 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability)); or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode  (See Vaidya [0019]-[0023] – UE sending request to change power mode (i.e. MIMO to SISO)); and 
	switching to the second power mode as a result of the sending or receiving of the request (See Vaidya [0019]-[0023] – switching to different power mode (i.e. SISO)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; 
	sending an indication that the UE supports one or more of: 
	modulation and coding scheme, MCS, for different ones of the plurality of power modes supported by the UE; 
	multiple input multiple output, MIMO, transmission modes for different ones of the plurality of power modes; or 
	carrier aggregation levels for different ones of the plurality of power modes; 
	sending or receiving a request for the UE to switch to the second power mode; and 
	switching to the second power mode as a result of the sending or receiving of the request, as taught in Vaidya. One is motivated as such in order to conserve power (See Vaidya [0012]-[0013], [0022]).

	RE Claim 16, Hobbs discloses a UE, as set forth in claim 11 above. Hobbs does not specifically disclose sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes; sending or receiving a request for the UE to switch to the second power mode; and switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request.
	However, Vaidya teaches of sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode (See Vaidya [0016]-[0017] – UE indicating power mode capability (i.e. power capability subfield, MIMO/SISO capability, etc…)); 
	sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes (See Vaidya [0016]-[0017] – UE indicating MIMO/SISO capability)); 
	sending or receiving a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – UE sending request to change power mode (i.e. MIMO to SISO)); and 
	switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request (See Vaidya [0019]-[0023] – switching to different power mode (i.e. SISO)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE supports a selection of different ones of a plurality of power modes including the first power mode and the second power mode; sending an indication that the UE supports different MIMO transmission modes for different ones of the plurality of power modes; sending or receiving a request for the UE to switch to the second power mode; and switching from the MIMO antenna mode to the non-MIMO antenna mode as a result of the sending or receiving of the request, as taught in Vaidya. One is motivated as such in order to conserve power (See Vaidya [0012]-[0013], [0022]).

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs) in view of Bitran et al. (US# 2007/0275746).

	RE Claim 8, Hobbs discloses a method, as set forth in claim 1 above. Hobbs does not specifically disclose sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode.
	However, Bitran teaches of sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode (See Bitran [0124]-[0125], [0130] – access terminal sending indication of a frame structure which is going to support for a power mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode, as taught in Bitran. One is motivated as such in order to save power (See Bitran Summary; [0125]).

	RE Claim 18, Hobbs discloses a UE, as set forth in claim 11 above. Hobbs does not specifically disclose sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode.
	However, Bitran teaches of sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode (See Bitran [0124]-[0125], [0130] – access terminal sending indication of a frame structure which is going to support for a power mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication of a frame structure supported by the UE for the first power mode of a plurality of power modes including the first power mode and a second power mode, as taught in Bitran. One is motivated as such in order to save power (See Bitran Summary; [0125]).

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs) in view of Bitran et al. (US# 2007/0275746) and Tapia et al. (US# 2013/0121147 hereinafter referred to as Tapia).

	RE Claim 9, Hobbs, modified by Bitran, discloses a method, as set forth in claim 8 above, wherein: the UE supports another frame structure for the second power mode of the plurality of power modes (See Bitran [0124]-[0125] – access terminal supports different frame structures for different power modes). 
	Hobbs, modified by Bitran, does not specifically disclose the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure.
	However, Tapia teaches of differing frame structures supported by an access terminal for differing power modes (See Tapia Background; Summary; [0036]-[0039] – different frame structures that changes amount of power consumed by terminal), the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure (See Tapia Background; Summary; [0036]-[0039] – changing TTI for terminal to a TTI that is shorter in order to reduce power consumption and congestion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, modified by Bitran, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure, as taught in Tapia. One is motivated as such in order to help alleviate congestion and improve UE performance (See Tapia Background; Summary).

	RE Claim 19, Hobbs, modified by Bitran, discloses a UE, as set forth in claim 18 above, wherein: the UE supports another frame structure for the second power mode of the plurality of power modes (See Bitran [0124]-[0125] – access terminal supports different frame structures for different power modes). 
	Hobbs, modified by Bitran, does not specifically disclose the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure.
	However, Tapia teaches of differing frame structures supported by an access terminal for differing power modes (See Tapia Background; Summary; [0036]-[0039] – different frame structures that changes amount of power consumed by terminal), the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure (See Tapia Background; Summary; [0036]-[0039] – changing TTI for terminal to a TTI that is shorter in order to reduce power consumption and congestion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, modified by Bitran, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure, as taught in Tapia. One is motivated as such in order to help alleviate congestion and improve UE performance (See Tapia Background; Summary).

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hobbs et al. (US# 2015/0282069 hereinafter referred to as Hobbs) in view of Gaal et al. (US# 2012/0213154 hereinafter referred to as Gaal).

	RE Claim 10, Hobbs discloses a method, as set forth in claim 1 above. Hobbs does not specifically disclose sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections (See Gaal [0009]-[0010] [0019], [0071] – indicating support for different antenna selections); or enhanced microsleep.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configuration (See Gaal Background; Summary).

	RE Claim 20, Hobbs discloses a UE, as set forth in claim 11 above. Hobbs does not specifically disclose sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections (See Gaal [0009]-[0010] [0019], [0071] – indicating support for different antenna selections); or enhanced microsleep.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Hobbs, comprising sending an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configuration (See Gaal Background; Summary).

Claims 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya) in view of Sundar et al. (US# 9,253,729 hereinafter referred to as Sundar).

	RE Claim 22, Vaidya discloses a method, as set forth in claim 21 above, further comprising: sending a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – sending message to UE for switching to different power mode (i.e. SISO)).
	Vaidya does not specifically disclose receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes.
	However, Sundar teaches of receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes (See Sundar FIG 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes, as taught in Sundar. One is motivated as such in order to save on battery and power resources (See Sundar Background; Summary).

	RE Claim 27, Vaidya discloses a base station, as set forth in claim 26 above, further comprising: sending a request for the UE to switch to the second power mode (See Vaidya [0019]-[0023] – sending message to UE for switching to different power mode (i.e. SISO)).
	Vaidya does not specifically disclose receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes.
	However, Sundar teaches of receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes (See Sundar FIG 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication that the UE supports different carrier aggregation levels for different ones of the plurality of power modes, as taught in Sundar. One is motivated as such in order to save on battery and power resources (See Sundar Background; Summary).

Claims 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya) in view of Bitran et al. (US# 2007/0275746).

	RE Claim 23¸ Vaidya discloses a method, as set forth in claim 21 above. Vaidya does not specifically disclose receiving an indication of a frame structure supported by the UE for the first power mode.
	However, Bitran teaches of receiving an indication of a frame structure supported by the UE for the first power mode (See Bitran [0124]-[0125], [0130] – access terminal sending indication of a frame structure which is going to support for a power mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication of a frame structure supported by the UE for the first power mode, as taught in Bitran. One is motivated as such in order to save power (See Bitran Summary; [0125]).

	RE Claim 28¸ Vaidya discloses a base station, as set forth in claim 26 above. Vaidya does not specifically disclose receiving an indication of a frame structure supported by the UE for the first power mode.
	However, Bitran teaches of receiving an indication of a frame structure supported by the UE for the first power mode (See Bitran [0124]-[0125], [0130] – access terminal sending indication of a frame structure which is going to support for a power mode).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication of a frame structure supported by the UE for the first power mode, as taught in Bitran. One is motivated as such in order to save power (See Bitran Summary; [0125]).

Claims 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya) in view of Bitran et al. (US# 2007/0275746) and Tapia et al. (US# 2013/0121147 hereinafter referred to as Tapia).

	RE Claim 24, Vaidya, modified by Bitran, discloses a method, as set forth in claim 23 above, wherein: the UE supports another frame structure for the second power mode (See Bitran [0124]-[0125] – access terminal supports different frame structures for different power modes). 
	Vaidya, modified by Bitran, does not specifically disclose the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure.
	However, Tapia teaches of differing frame structures supported by an access terminal for differing power modes (See Tapia Background; Summary; [0036]-[0039] – different frame structures that changes amount of power consumed by terminal), the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure (See Tapia Background; Summary; [0036]-[0039] – changing TTI for terminal to a TTI that is shorter in order to reduce power consumption and congestion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, modified by Bitran, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure, as taught in Tapia. One is motivated as such in order to help alleviate congestion and improve UE performance (See Tapia Background; Summary).

	RE Claim 29, Vaidya, modified by Bitran, discloses a base station, as set forth in claim 28 above, wherein the processing circuit is further configured to receive an indication that the UE supports another frame structure for the second power mode (See Bitran [0124]-[0125] – access terminal supports different frame structures for different power modes). 
	Vaidya, modified by Bitran, does not specifically disclose the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure.
	However, Tapia teaches of differing frame structures supported by an access terminal for differing power modes (See Tapia Background; Summary; [0036]-[0039] – different frame structures that changes amount of power consumed by terminal), the frame structure supported by the access terminal for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure (See Tapia Background; Summary; [0036]-[0039] – changing TTI for terminal to a TTI that is shorter in order to reduce power consumption and congestion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, modified by Bitran, wherein the frame structure supported by the UE for the first power mode specifies a first transmission time interval, TTI, that is shorter than a second TTI specified by the other frame structure, as taught in Tapia. One is motivated as such in order to help alleviate congestion and improve UE performance (See Tapia Background; Summary).

Claims 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al. (US# 2015/0351036 hereinafter referred to as Vaidya) in view of Gaal et al. (US# 2012/0213154 hereinafter referred to as Gaal).

	RE Claim 25, Vaidya discloses a method, as set forth in claim 21 above. Vaidya does not specifically disclose receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections (See Gaal [0009]-[0010] [0019], [0071] – indicating support for different antenna selections); or enhanced microsleep.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configuration (See Gaal Background; Summary).

	RE Claim 30, Vaidya discloses a base station, as set forth in claim 26 above. Vaidya does not specifically disclose receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections; or enhanced microsleep.
	However, Gaal teaches of receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections (See Gaal [0009]-[0010] [0019], [0071] – indicating support for different antenna selections); or enhanced microsleep.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication with power modes system, as disclosed in Vaidya, comprising receiving an indication that the UE further supports, for different ones of a plurality of power modes including the first power mode and the second power mode, at least one of: different convolutional coding schemes; different antenna selections, as taught in Gaal. One is motivated as such in order to improve performance and resolve inconsistencies with antenna configuration (See Gaal Background; Summary).

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477